Citation Nr: 0813272	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-21 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected disability.

3.  Entitlement to a disability rating in excess of 50 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Although the March 2001 rating decision reopened the 
veteran's claim of entitlement to service connection for PTSD 
and then denied the claim on its merits, the Board has a 
duty, under applicable law, to initially address the "new 
and material evidence" requirement in this claim.  If it is 
found that no new and material evidence has been submitted, 
the merits of the claim may not be considered.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Accordingly, the Board has modified the issue to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, as indicated on the title page of this decision.

The issue of entitlement to an increased evaluation for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A January 1991 Board decision denied service connection 
for PTSD on the basis that he had not submitted new and 
material evidence to reopen the claim.  The veteran and his 
then accredited representative were provided with copies of 
the Board's decision.  

3.  The evidence received since the January 1991 Board 
decision is new, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran does not currently meet the diagnostic 
criteria for PTSD.

5.  Any currently diagnosed vertigo did not have its onset in 
service and has not been etiologically linked to the 
veteran's service, any incident therein or to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The Board's January 1991 decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

4.  Vertigo was not incurred in active military service or as 
a result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  Concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claims to reopen a claim of 
entitlement to service connection for PTSD and for service 
connection for vertigo, the Board observes that the RO issued 
VCAA notice to the veteran in a July 2007 letter which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; the need to submit any evidence in his 
possession that pertained to the claims; and how the VA would 
assist him in developing his claim.  The letter also informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for his claims.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the July 2007 
VCAA notification letter was not provided to the veteran 
until well after the March 2001 rating decision, the Board 
finds that "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial decision on the claims and does 
not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Kent.  Nonetheless, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies have resulted in prejudice or 
otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for PTSD, the Board 
realizes that the veteran was never provided a letter 
indicating that new and material evidence was first required 
to reopen his claim or advise him of the evidence that would 
be necessary to substantiate the element required to 
establish service connection that was found insufficient in 
the previous denial.  However, since the subsequent decision 
finds that new and material evidence has been submitted to 
reopen a claim for service connection for PTSD, further 
development with regard to VA's duties to notify and assist 
as to the claim to reopen would serve no useful purpose.  In 
this regard, as the determination to reopen this appeal 
constitutes a full grant of that portion of the claim, any 
error in notice timing and content is harmless.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).

Finally, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claims.  Therefore, the Board finds that any defect with 
respect to timing or content of the VCAA notice requirements 
for his claims is harmless error in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

New and Material Evidence to Reopen 

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD which was previously denied by 
the Board in January 1991.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or a representative, or the 
Board requested reconsideration of the January 1991 Board 
decision, that decision is final based on the evidence then 
of record.  Id.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Because his request was 
initiated prior to August 29, 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this case.  
Compare 38 C.F.R. § 3.156(a) (2007) with 38 C.F.R. § 3.156(a) 
(1999 and 2001).  For applications filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board finds that submitted VA treatment records 
indicating the veteran was diagnosed with PTSD represents 
evidence that is new, not cumulative or redundant.  This 
newly submitted evidence is also material because it tends to 
show that the veteran has a current PTSD diagnosis.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, as the veteran's claim was 
originally denied in part, on the basis that there was no 
evidence that he had a current PTSD diagnosis, the Board now 
determines that new and material evidence sufficient to 
reopen the veteran's claim for entitlement to service 
connection for PTSD has been presented.  This evidence must 
be considered in light of all of the evidence both old and 
new, in order to fairly decide the merits of the veteran's 
current claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the January 1991 Board decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds that the June 2002 and October 
2004 VA psychological examination reports are more probative 
on the question of proper psychiatric diagnosis than the VA 
treatment records, dating from February 1997 to April 2007, 
and indicating an initial PTSD diagnosis in May 2000.  In 
this regard, the Board finds that the medical opinions 
against a PTSD diagnosis are most persuasive as they included 
a detailed analysis of all of the evidence of record, and 
offer a rational basis for their conclusions.  The VA 
examination reports were completed with consideration of the 
veteran's reported stressor history and his past and present 
social and psychiatric status in all the assessments.  The VA 
examiner conducting the June 2002 and October 2004 
examinations specifically noted that the veteran's claims 
files and medical records had been reviewed.  The June 2002 
and October 2004 VA evaluation reports also specifically 
found that the veteran did not experience several symptoms 
associated with a diagnosis of PTSD and that his symptoms 
were more likely related to his diagnosed obsessive 
compulsive disorder.  In contrast, a review of the VA 
treatment records indicating a PTSD diagnosis reveals no 
evidence that the examiners had access to his service records 
or that they reviewed earlier treatment records.  Likewise, 
there is no indication that the treating examiners conducted 
any psychological testing.  As such, the Board is free to 
favor one medical opinion over another when the reasons for 
doing so are adequately explained.  See Evans v. West, 12 
Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S.Ct.1251 (2000) (it is not error 
for the Board to value one medical opinion over another, so 
long as a rationale basis for doing so is given).

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion of PTSD.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.

Service Connection for Vertigo

The veteran contends that he developed vertigo secondary to 
his service-connected bilateral hearing loss.  Alternatively, 
a May 1983 private treatment record associates his diagnosed 
subjective vertigo with his service-connected tinnitus.  
Finally, several VA treatment records indicate that the 
veteran complained of dizziness associated with an in-service 
head injury.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the veteran claims to have developed vertigo 
secondary to either his service-connected hearing loss or 
tinnitus, the Board finds that the preponderance of the 
evidence is against his claim.  While the evidence reveals 
that he has current vertigo, the preponderance of the 
competent evidence of record does not etiologically link the 
veteran's current vertigo to his service or to his service-
connected hearing loss or tinnitus.  In this regard, the 
Board acknowledges the May 1983 letter indicating the 
veteran's treating private physician's opinion that he had 
vertigo associated with his tinnitus.  The Board further 
acknowledges a December 2001 VA examiner's statement that it 
was possible that the veteran's long history of vertigo was 
related to his hearing deficit and tinnitus.  However, the 
examiner also noted that the veteran was on numerous 
medications which could cause vertigo symptoms and, after 
further testing was accomplished, opined that the veteran's 
vertigo was unlikely secondary to his hearing loss or 
tinnitus in a follow-up January 2002 note.  The Board finds 
the VA examiner's opinions more probative than the private 
treating physician's, as they are based on a review of his 
claims files in conjunction with a physical examination and 
testing, and the examiner provided rationale for his 
opinions.  In contrast, it is clear that the opinion in the 
May 1983 letter from the veteran's private treating physician 
was based upon the veteran's reported history regarding his 
vertigo and tinnitus, and the physician did not indicate 
whether the veteran's medical records were reviewed and 
provided no rationale for his opinion.  

Although the veteran believes his currently diagnosed vertigo 
is secondary to his service-connected bilateral hearing loss 
or tinnitus, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regard to whether the veteran's vertigo had its initial 
onset in service or is the result of an in-service head 
injury, the Board again finds that the preponderance of the 
evidence is against the claim.  In this regard, the Board 
acknowledges the veteran's in-service complaints of dizziness 
in November 1963 and April 1965.  However, there are no 
associated diagnoses and the October 1965 medical examination 
report at the time of his discharge shows that clinical 
evaluation of the veteran's sinuses, ears, eardrums and eyes 
was normal.  Moreover, an April 1967 VA audiological 
examination report shows no relevant complaints, findings, 
treatment or diagnoses for vertigo.  Likewise, although 
November 2000 and June2003 VA treatment records note the 
veteran's reported history of vertigo or dizziness following 
a head injury in 1965, there is no contemporary evidence of 
such head injury in service.  The Board finds the service 
medical records to be more contemporary to the time he 
alleges he sustained a head injury that caused his current 
vertigo and are of more probative value than his current 
recollections, given many years later.  Moreover, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Finally, VA treatment records, dated in the mid- to late-
1980's show that the veteran's complaints of dizziness were 
associated with diagnosed hypertension as early as May 1984 
and also associated with medications he took for his 
diagnosed obsessive compulsive disorder in December 1988.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for vertigo must be 
denied.


ORDER

Service connection for PTSD is denied.

Service connection for vertigo is denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation for bilateral hearing loss, the Court, in its 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim:  (1) s/he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Although the July 2007 notice letter advised the veteran that 
he needed to submit evidence that his bilateral hearing loss 
had worsened, it did not advise him of the specific criteria 
necessary for a higher evaluation.  The veteran should be 
advised of the criteria necessary for entitlement to a higher 
disability rating for bilateral hearing loss pursuant to 
38 C.F.R. § 4.86, Diagnostic Code 6100.

VA's duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment (the complete claims folder).  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

A review of the record reveals that the veteran's most recent 
VA examination for his bilateral hearing loss was conducted 
in December 2001, more than 7 years ago.  Moreover, a March 
2004 VA audiology treatment record indicates that the veteran 
was given an audiological examination that reflected 
discrimination levels in each ear that had worsened since the 
2001 examination.  However, the audiometric results were not 
associated with the claims file and unavailable to evaluate 
the veteran's bilateral hearing loss disability.  Therefore, 
the veteran should be afforded a more contemporaneous 
examination to assess the current severity of his service-
connected bilateral hearing loss.  

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in April 2007.  There is no 
evidence that any attempt has been made to secure VA 
treatment records subsequent to the April 2007 records.  
Copies of any available VA records subsequent to that time 
need to be obtained and incorporated in the claims files.  It 
is important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the veteran's claim for 
an increased disability rating for 
bilateral hearing loss.  In particular, 
the notice letter should describe the 
diagnostic criteria necessary to establish 
a higher evaluation for bilateral hearing 
loss.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  VA should obtain any VA treatment 
records, dating from April 2007 to the 
present, and associate the records with 
the veteran's claims files.

3.  Arrangements should also be made for 
the veteran to undergo VA examination by an 
audiologist to determine the nature and 
extent of any current bilateral hearing 
loss found to be present.  The claims files 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in the 
examination report.  All indicated studies 
should be performed, to include a full 
audiological evaluation.  

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the veteran and his representative.  After 
the veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


